Case 1:17-cv-00005-JJM-LDA Document 50 Filed 06/27/19 Page 1 of 3 PageID #: 601



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


JUDITH A. SISTI,

               Plaintiff,

v.                                               C.A. No. 1:17-cv-00005-M-LDA

FEDERAL HOUSING FINANCE AGENCY,
FEDERAL HOME LOAN MORTGAGE
CORPORATION, and NATIONSTAR
MORTGAGE, LLC,

              Defendants.


                           JOINT STATUS REPORT
                AND REQUEST FOR AMENDED SCHEDULING ORDER

       Plaintiff, Judith A. Sisti (“Plaintiff”), and Defendants, Federal Housing Finance Agency,

Federal Home Loan Mortgage Corporation, and Nationstar Mortgage LLC (“Defendants,” and

together with Plaintiff, the “Parties”), submit the following Joint Status Report and Request for

Amended Scheduling Order:

       Following the Status Report filed by the Parties on January 7, 2019, the Court entered an

Order on January 8, 2019 resetting the operative scheduling order deadlines. The Parties report to

the Court that they are currently engaged in fact discovery. In order to afford the Parties with

sufficient time to complete this discovery, the Parties jointly request the Court extend the

scheduling order deadlines by six (6) months to the following:

       Factual Discovery to close by 12/30/2019;

       Plaintiff's Expert Disclosures shall be made by 1/30/2020;

       Defendants' Expert Disclosures shall be made by 2/28/2020;

       Expert Discovery to close by 3/30/2020; and



                                                                                  303867492v1 0994149
Case 1:17-cv-00005-JJM-LDA Document 50 Filed 06/27/19 Page 2 of 3 PageID #: 602



         Dispositive Motions due by 4/30/2020.

All Parties have joined in this request.

         WHEREFORE, based on the Parties’ ongoing discovery, the Parties jointly request the

scheduling order deadlines be extended by six months.


Respectfully submitted,


JUDITH A. SISTI,                                     FEDERAL HOUSING FINANCE AGENCY
                                                     and FEDERAL HOME LOAN MORTGAGE
By Her Attorneys,                                    CORPORATION,

 /s/ Michael Zabelin                                 By Their Attorneys,
Michael Zabelin, Bar No. 8485
RHODE ISLAND LEGAL SERVICES                           /s/ Ethan Z. Tieger
56 Pine Street, Suite 400                            Samuel C. Bodurtha, Bar No. 7075
Providence, RI, 02903                                Ethan Z. Tieger, Bar No. 9308
(401) 274-2652, ext. 152                             HINSHAW & CULBERTSON LLP
(401) 272-4280 fax                                   56 Exchange Terrace, 5th Floor
mzabelin@rils.org                                    Providence, RI 02903
                                                     Telephone: (401) 751-0842
                                                     Facsimile: (401) 751-0072
NATIONSTAR MORTGAGE LLC,                             sbodurtha@hinshawlaw.com
                                                     etieger@hinshawlaw.com
By Its Attorneys,

 /s/ Joseph A. Farside, Jr.                          FEDERAL HOUSING FINANCE AGENCY
Joseph A. Farside, Jr. Bar No. 7559
LOCKE LORD LLP                                       By Its Attorney,
One Financial Plaza, Ste. 2800
Westminster Street                                    /s/ Michael A.F. Johnson
Telephone: (401) 455-7648                            Michael A.F. Johnson (pro hac vice)
Facsimile: (401) 276-6111                            ARNOLD & PORTER KAYE SCHOLER
joseph.farside@lockelord.com                         LLP
                                                     601 Massachusetts Ave., NW
                                                     Washington, DC 20001
                                                     (202) 942-5000
                                                     (202) 942-5999 (fax)
                                                     Michael.Johnson@apks.com

Dated:      June 27, 2019



                                                 2
                                                                                303867492v1 0994149
Case 1:17-cv-00005-JJM-LDA Document 50 Filed 06/27/19 Page 3 of 3 PageID #: 603



                                 CERTIFICATE OF SERVICE

        I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on June 27,
2019.

                                                      /s/ Ethan Z. Tieger
                                                      Ethan Z. Tieger




                                                  3
                                                                                     303867492v1 0994149
